Citation Nr: 1435336	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  10-06 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for urticarial rash of the body, chloracne and porphyria cutanea tarda (hereinafter skin disorder).

2.  Entitlement to service connection for peripheral neuropathy, to include as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for muscle loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from March 1967 to June 1969.  The Veteran had service in the Republic of Vietnam from December 1967 to January 1969, for which he received a Bronze Star with "V" device, a Presidential Unit Citation, and a Combat Action Ribbon, among other awards.

These matters come before the Board of Veterans' Appeals (the Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The file was subsequently transferred to the RO in Roanoke, Virginia.

The electronic Veterans Appeals Control and Locator System (VACOLS) and Veterans Benefits Management System (VBMS) indicate that the Veteran's claim of entitlement to service connection for muscle loss has been perfected on appeal.  Thus, the claim is now properly before the Board.

This case was previously before the Board in November 2013, when it was remanded for additional development.  Unfortunately, for the reasons discussed below, the case must again be remanded so the Board may have a complete record before adjudicating the Veteran's claims.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The record contains a July 2014 examination request for the Veteran's peripheral neuropathy claim.  However, no contemporaneous examination report was associated with the claims file.  Thus, the claim must be remanded so this examination report can be made part of the record.  As this latest examination report may contain pertinent information regarding the Veteran's muscle loss and skin disorder claims, those claims are remanded as well.

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate action to secure copies of any VA treatment records not already of record relating to the Veteran's treatment for muscle loss, skin disorders, and peripheral neuropathy, to include the examination report stemming from the July 2014 peripheral neuropathy examination request.

2.  Request that the Veteran furnish information as to any outstanding non-VA records pertaining to treatment for muscle loss, skin disorders, and peripheral neuropathy.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records received should be associated with the claims file.

3.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claims.  If any claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



